Case 1:18-cv-08179-NFABFIDAVIT@F SERVICE iled 10/05/Zedex to 1 $18-cv-08179-NRB

 

 

 

 

 

 

UNITED STATES DISTRICT COURT Date Filed: September 11, 2018
SOUTHERN DISTRICT OF NEW YORK AOS Filed:
Court Date:
ATTORNEY(S): FINK & KATZ, PLLC Jonathan A. Fink, Esq. File No.:
ADDRESS: 299 BROADWAY, STE. 1803 New York, NY 10007 PH:212-385-1373
RAJI WILSON,
VS Plaintiff
THE CITY OF NEW YORK, et al.,
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU SS.:
TAFFPHINA THOMPSON , being duly sworn deposes and says: Deponent is not a party herein, is over 18 years
of age and resides in New York State. On September 25, 2018 at 1:48 PM
at GRVC 09-09 HAZEN STREET , EAST ELMHURST, NY 11370 , deponent served the within

 

Summons In A Civil Action, Civil Cover Sheet, Complaint and Jury Demand

 

with Index Number 1:18-cv-08179-NRB _, and Date Filed September 11, 2018 endorsed thereon,
on: CORRECTIONS OFFICER CARNES, SHAWN SHIELD NO. 9647 , Defendant therein named.

 

 

#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person
O described as said person therein.

#2 CORP./ENTITY By delivering to and leaving with who indicated they were authorized to accept service on behalf of the
oO Corporation/Entity.

#3 SUITABLE By delivering a true copy of each to Michele Wiley - Personnel Supervisor a person of suitable age and discretion.
AGE PERSON caig premises is recipient's [X] actual place of business [ ] dwelling house (usual place of abode) within the state.

%)

#4 AFFIXING _ By affixing a true copy of each to the door of said premises, which is recipient's: [ ] actual place of business
TODOOR [ ] dwelling house (place of abode) within the state.

oO Deponent was unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on

#5 MAILCOPY On September 27, 2018 , deponent completed service under the last two sections by depositing a copy of the
a ABOVE DOCUMENTS to the above address in a 1st Class
postpaid properly addressed envelope marked “Personal and Confidential’ in an official depository under the exclusive
care and custody of the United States Post Office in the State of New York.

#6 NON-SRVC After due search, careful inquiry and diligent attempts, I have been unable to effect process upon the person/entity
being served because of the following: [ ] Unknown at Address [ ] Evading [ ] Moved left no forwarding
[ ] Address does not exist [ ] Other:

 

Attempts

#7 DESCRIPTION A description of the Defendant, or other person served, or spoken to on behalf of the Defendant is as follows:
Sex Female Color of skin Black Colorofhair Brown Age 36-50 Yrs. Height  5Sft4in - 5ft8in

(use with #1,20°3) Weight 131-160 Lbs. Other Features: Glasses
#8 WIT. FEES $ the authorized witness fee and / or traveling expenses were paid (tendered) to the recipient.

#9 MILITARYSRVC Deponent asked person spoken to whether the defendant was presenti in military service of the United States
wo Government or of the State of New York and was informed that defendant was not.

#10 OTHER
CO

Sworm tg befo AI on this 27th day of September , 2018

 

 

 

®

 

TRSFPHINA THOMPSON
Server's ,

 

ny sHURGIN No STEPHANIE GALLIGAN #2067871
vo BERGE Cte], STM NN Sess
"Commission Expires July 28, 2020 "Commission Expires July 28, 2020 Work Order # 1112908

Capital. PROCESS SERVERS, IxC. 265 Post AVENUE, Ste. 150, Wesraury, NY 11590. Tet. 516-333-6380 Fax 516-333-6382 NYC DCA Lic. # 1381942
